DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is advised that should claim 1 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamon et al. (US 5,224,171) in view of Osawa et al. (English abstract of JP07169360).
Regarding claims 1 and 7, Kamon et al. discloses a method for producing a product 5 with an information portion 4, in which a laser light is applied to a part of a surface of a plastic product so as to 
Applying the laser light to the pre-foam portion in such a way that the foam portion swells upward (abstract, fig. 3, claims 1-2, 5-7, col. 3, line 15-22 and col. 4, line 5-9). 
Kamon et al. does not teach the step of forming a recess at a pre-foam portion that is to become the foam portion and that the foam portion does not protrude form a rim of the recess. However, Osawa et al. teaches a cover member 1 for push-button switch has colored part 3 formed in recess 2 at top of key top. The colored part 3 does not protrude from a rim of the recess 2 (see fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Osawa et al. to the process of Kamon et al. in order to form the recess 6 on the key top 5 of a keyboard device.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamon et al. in view of Osawa et al. as applied to claim 1 above, and further in view of Hannan et al. (2004/0137201).
Regarding claim 2, Kamon et al. does not teach wherein, in the recess-forming step, the recess is formed by applying a recess-forming laser light to the pre-foam portion of the plastic product. However, Hannan et al. teaches that the use of laser 12 for forming a recess 14 in order to provide a recessed marking (para 27, abstract and fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamon et al. with a recess-forming laser light as taught by Hannan et al. since Hannan et al. teaches that the use of laser for forming recessed marking is known in the art.
Regarding claim 3, Kamon et al. as modified by Hannan et al. teaches wherein, the same type of laser is used for both the laser light and the recess-forming laser light (see abstract, para 7, 27, 29, 38 of Hannan et al.). Kamon et al. as modified does not teach an output of the recess-forming laser light is . 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamon et al. in view of Osawa et al. applied to claim 1 above, and further in view of Widmer et al. (US 6,766,878).
Regarding claim 4, Kamon et al. does not teach wherein the information portion is a one-dimensional or two-dimensional code. However, Widmer et al. teaches a method of forming a pattern of embossment or indentations using laser. The pattern represents an individualized identification code of the part or the device (abstract, fig. 28, 30 and claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamon et al. with the identification code as taught by Widmer et al. since Widmeer et al. teaches that the identification code facilitates machine recognition of the markings 110 (see fig. 30 and col. 15, line 44-67).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamon et al. in view of Osawa et al. as applied to claim 1 above, and further in view of Tsuzuki et al. (English abstract of JP2016-061596).
Regarding claim 5, Kamon et al. does not teach producing a connector having a plastic cover, wherein the method according to claim 1 is used to form the information portion on a surface of the cover. However, Tsuzuki et al. teaches a connector 10 having a plastic cover (see fig. 1-2, and 6), wherein a bar code 16 is formed on a surface of the cover (abstract, fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Kamon et al. to form the barcode in the method of Tsuzuki et al. since Kamon et al. teaches that the claimed invention provides a printing method by the laser light enabling clear, aesthetic and 
Regarding claim 6, Kamon et al. as modified by Tsuzuki et al. teaches a method for producing a sensor 10 that includes:
A sensor body and
A connector which connects the sensor body and an external device 30 and has a plastic cover (see abstract, fig. 1-2 and 6 of Tsuzuki et al.), wherein the method for producing the connector according to claim 5 is used to form the information portion 16 on a surface of the cover. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742